At the January term, 1923, the grand jury found and returned into open court an indictment against this appellant, charging in count 1 the larceny of one five-passenger Ford automobile, of the value of $500, the personal property of Lucien Thompson. Count 2 charged that he did buy, receive, conceal, etc., said automobile, knowing that it was stolen, and not having the intent to restore it to the owner. He was convicted by the jury under count 2, and was sentenced by the court in conformity to law. He appeals to this court, and the appeal is upon the record only, there being no bill of exceptions. It is the duty of this court to consider all questions apparent in the record. This we have done, and, finding no errors, the judgment appealed from is affirmed. Affirmed. *Page 681